Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 2, 2022

                                      No. 04-22-00483-CR

                                   Ricardo GONZALES, Jr.,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CR-13554
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
       The reporter’s record was originally due September 19, 2022, but was not filed. On
October 28, 2022, the court reporter filed a notification of late record, requesting an extension
until October 31, 2022 to file the record. On October 31, 2022 the court reporter filed the record.
We therefore DENY the request as MOOT.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court